ON COURT’S SUA SPONTE WITHDRAWAL OF PREVIOUSLY ISSUED MANDATE

PER CURIAM.
We sua sponte withdraw the per curiam affirmance and mandate issued pursuant thereto in this case, and substitute the following opinion in its place.
Appellant’s judgment of conviction and sentence are reversed. Appellant was tried as a co-defendant with Kevin Young, who was also convicted at trial, and who appealed to this court. This court, in Young v. State, 25 Fla. L. Weekly D2788, — So.2d -, 2000 WL 1781574 (Fla. 4th DCA Dec.6, 2000), reversed the trial court on grounds not raised by the appellant in this appeal. However, in order to maintain consistency within this district and to avoid disparate treatment, we are compelled to and deem it appropriate to reverse appellant’s judgment of conviction and sentence based on Young. See id.
REVERSED AND REMANDED FOR A NEW TRIAL.
DELL, SHAHOOD and TAYLOR, JJ., concur.